UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) June 1, 2011 Glowpoint, Inc. (Exact name of registrant as specified in its Charter) Delaware 0-25940 77-0312442 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) 430 Mountain Avenue, Murray Hill, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(973) 855-3411 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On June 1, 2011, Glowpoint, Inc. (“Glowpoint” or the “Company”) held its annual meeting of stockholders, pursuant to which the stockholders approved amendments to the Company’s 2007 Stock Incentive Plan (the “Plan”).The amendments to the Plan (a) increased the number of shares authorized for issuance under the Plan to 3,010,000 shares and (b) established the maximum number of shares that may be granted to any one individual during any one fiscal year at 1,000,000. The Company’s Board of Directors (the “Board”) unanimously approved the amendments to the Plan on April5, 2011, subject to stockholder approval.A description of the amendments to the Plan is included in the Company’s 2011 Proxy Statement (the “Proxy Statement”), as filed with the Securities and Exchange Commission on April 12, 2011 under the heading “PROPOSAL NO. 2 – APPROVE AN AMENDMENT TO THE 2,010,,000,000."The description of the Plan is incorporated herein by reference and is qualified in its entirety by reference to the full text of the amended Plan, which is filed as Exhibit10.1 hereto and incorporated herein by reference. ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. On June 1, 2011, Glowpoint held its annual meeting of stockholders, during which the following matters were decided by the following votes cast for, against or withheld, as well as the number of abstentions and broker non-votes, as applicable: 1)Election of the following directors, each to a one-year term: Name of Director Votes For Withheld Kenneth Archer Grant Dawson Joseph Laezza James S. Lusk 2)Amending the Company’s 2007 Stock Incentive Plan to increase the shares reserved for issuance thereunder to 3,010,000 shares of common stock and to establish the maximum number of shares that may be granted to any one individual during any one fiscal year at 1,000,000:12,331,959 votes for; 1,328,669 votes against; 15,891 abstentions; and 6,360,240 broker non-votes. 3)Ratification of the selection of EisnerAmper LLP as the Company’s Independent Registered Public Accounting Firm for the fiscal year ending December31, 2011:18,344,579 votes for; 1,262,162 votes against; and 430,018 abstentions. No other business came before the annual meeting. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. The following exhibit is furnished with this report: ExhibitNo. Description Glowpoint, Inc. 2007 Stock Incentive Plan, as amended through June 1, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOWPOINT, INC. By:/s/ John R. McGovern Name:John R. McGovern Title:Chief Financial Officer Dated:June 2, 2011
